DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 06/17/21 regarding the rejection of claims 1 and 24 under 35 USC 102(a)(1) as being anticipated by Dybenko and the rejection of claim 13 under 5 USC 103 as being obvious over Dybenko in view of Herrou have been fully considered, and are persuasive in that Dybenko fails to anticipate all of the limitations of newly amended independent claims 1, 13, and 24.  However, these claims are subject to a new rejection as being obvious over Dybenko in view of Herrou.
Applicant suggests at pages 9-10 of the amendment that neither Dybenko nor Herrou teach all of the limitations of independent claims 1, 13, and 24. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claims 1, 13, and 24 are objected to because of the following informalities:  in line 10, 11, and 9, respectively, “from rest of the distances” should be --from the rest of the distances--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub. No. 2015/0152883 to Dybenko in view of US PG-Pub. No. 2017/0002836 to Herrou.
Regarding claim 1, Dybenko teaches a fan, comprising: a hub having a central portion (1004) and an extension portion (1012), wherein the extension portion is extended outwardly from a peripheral edge of the central portion (Fig. 10); and a blade assembly comprising a plurality of blades (1002, 1010, 1008), wherein each of the blades has a leading edge, each of the leading edges is an end point of each of the blades that is most close to the central portion (1002a), the blades are disposed around the hub (Fig. 10), the first leading edges of the first blades are all directly contacted with the extension portion (Fig. 10, para. 49), and from a center of the central portion of each of the leading edges defines a 
Dybenko fails to teach that at least four of the distances are all different, and in at least 50 percent of the distances, each of the distances is different from the rest of the distances.
Herrou teaches a fan impeller in which the fan blades all have different lengths (para. 44-45), thereby meeting the minimum requirements for the claimed ranges of “at least four of the distances” and “at least 50 percent of the distances” being different.
Herrou also teaches that using different blade lengths avoids generating unwanted acoustic noise (para. 31).  Because Dybenko also teaches a fan impeller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the fan impeller of Dybenko by using blades with different lengths as taught Herrou as a combination of prior art elements to achieve the predictable result of reducing unwanted acoustic noise (Herrou para. 31).
Regarding claims 2-12, Dybenko as modified by Herrou teaches the fan according to claim 1 (as set forth above) further comprising a ring-shaped structure (Dybenko 1006), wherein the ring-shaped structure is disposed around the hub with center at the center of the central portion (Dybenko Fig. 10), each of the blades has a rear tip (Dybenko 1002b), each of the rear tips is an end point of each of the blades that is far away from the central portion, and the ring-shaped structure is connected to the rear tip of each of the blades or the adjacency of the rear tip of each of the blades (Dybenko Fig. 10) (claim 2),
wherein when the ring-shaped structure is connected to the adjacency of the rear tip of each of the blades, each of the blades has a protrusion portion, and the protrusion portion is protruded outside the ring-shaped structure, and lengths of the protrusion portions are equal (Dybenko Fig. 10) (claim 3),

wherein distances from all of the leading edges of the blades to the center of the central portion are different (Herrou Fig. 7) (claim 5),
wherein distances from the leading edges of any two adjacent blades of the blades to the center of the central portion are different (Dybenko Fig. 11) (claim 6),
wherein each of the blades has a curvature, and the curvatures of at least a part of the blades are different (adjacent blades and splitter blades as shown in Dybenko Fig. 11) (claim 7),
wherein each of the blades has a curvature, and the curvatures of at least a part of the blades are equal (the parts outside of ring 1006, Dybenko Fig. 10) (claim 8),
wherein the space between any two of the adjacent blades are substantially equal (Dybenko Fig. 11), and each of the blades has a rear tip, each of the rear tips is an end point of each of the blades that is far away from the central portion, two adjacent angles formed by three lines from any three adjacent rear tips of the rear tips to the center of the central portion are the same (Dybenko Fig. 10-11) (claim 9),
wherein the space between any two of the adjacent blades are unequal (Herrou Fig. 7) (claim 10),
wherein lengths of the blades are different (Dybenko Fig. 11) (claim 11),
wherein the amount of the blades is greater than or equal to 30 and less than or equal to 120 (Dybenko Fig. 11) (claim 12).
Regarding claim 13, Dybenko as modified by Herrou teaches  fan, comprising a hub having a central portion (Dybenko 1004) and an extension portion (Dybenko 1012), wherein the extension portion is extended outwardly from a peripheral edge of the central portion (Dybenko Fig. 10); a first blade assembly comprising a plurality of first blades ((Dybenko1010), wherein each of the first blades 
Regarding claims 14-23, Dybenko as modified by Herrou teaches the fan according to claim 13 (as set forth above), wherein each of the first blades is disposed between two of the second blades, and each of the second blades is disposed between two of the first blades (Dybenko Fig. 11) (claim 14),
wherein distances from the first leading edges of the first blades to the center of the central portion are different, and distances from the second leading edges of the second blades to the center of the central portion are different (Dybenko Fig. 11) (claim 15),
wherein the length of the second blade in which the distance from the second leading edge to the center of the central portion is the shortest in the second blades is less than the length of the first 
wherein the shortest one in the distances from the second leading edges to the center of the central portion is greater than the longest one in the distances from the first leading edges to the center of the central portion (Dybenko Fig. 11, Herrou Fig. 8) (claim 17),
further comprising a ring-shaped structure (Dybenko 1006), wherein the ring-shaped structure is disposed around the hub with center at the center of the central portion, and the first blades and the second blades are connected to the ring-shaped structure, and wherein each of the first blades has a first protrusion portion, the first protrusion portion is protruded outside the ring-shaped structure, and protruded lengths of the first protrusion portions, which are protruded outside the ring-shaped structure, of the first blades are equal (Dybenko Fig. 11, Herrou Fig. 8) (claim 18),
wherein each of the second blades has a second protrusion portion, the second protrusion portion is protruded outside the ring-shaped structure, and protruded lengths of the second protrusion portions, which are protruded outside the ring-shaped structure, of the second blades are equal (Dybenko Fig. 11) (claim 19),
wherein each of the protruded lengths of the first protrusion portions of the first blades is equal to each of the protruded lengths of the second protrusion portions of the second blades (Dybenko Fig. 11) (claim 20),
wherein each of the first blades has a curvature, each of the second blades has a curvature, and the curvatures of the first blades and the second blades are different (Dybenko Fig. 11) (claim 21),
wherein the space between any two adjacent blades of the first blades and the second blades are unequal (Herrou Fig. 8), and each of the first blades and the second blades has a rear tip, each of the rear tips is an end point of each of the first blades and the second blades that is far away from the 
wherein at least 60 percent, 70 percent or 80 percent of the first distances are different from each other, and at least 60 percent, 70 percent or 80 percent of the second distances are different from each other (Herrou Fig. 7) (claim 23).
Regarding claim 24, Dybenko  as modified by Herrou teaches a fan, comprising a hub having a central portion (Dybenko 1004) and an extension portion (Dybenko 1012), wherein the extension portion is extended outwardly from a peripheral edge of the central portion (Dybenko Fig. 10); and a blade assembly comprising a plurality of blades (Dybenko 1002, 1008, 1010), wherein the blades are disposed around the hub (Dybenko Fig. 10-11), the first leading edges of the first blades are all directly contacted with the extension portion (Dybenko Fig. 11, para. 49), and connected part of each of the blades connected to the extension portion defines a front end, and lengths of the front ends are all different from each other (Dybenko 1002, 1008, 1010, Fig. 11), wherein the fan blades all have different lengths (Herrou para. 44-45) (thereby meeting the minimum requirements for the claimed ranges of “at least four of the distances” and “at least 50 percent of the distances” being different).
Regarding claim 25, Dybenko as modified by Herrou teaches the fan according to claim 24 (as set forth above), wherein at least 80 percent of the blades are connected to the extension portion (Dybenko Fig. 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745